Title: To George Washington from Lieutenant Colonel Mauduit Du Plessis, 25 May 1778
From: Mauduit du Plessis, Thomas-Antoine, chevalier de
To: Washington, George


                    
                        My General
                        Camp Valley forge May 25. 1778
                    
                    Devoted as your whole attention is to the important concerns of your Country, it is with extreme reluctance i am Constrained to call off any part of it to the concerns of an individual—But i find myself in so disagreable a situation that i cannot be silent, consistent with the duty i owe Myself.
                    During the fifteen months that I have been in this Country i have sought with eagerness occasions the most dangerous of being useful to the American Cause—My zeal procured me your Commendations, and patronage—you deigned to write in my favour to Congress—your recommendation engaged them to advance me from the rank of Capt. of Artillery to that of lieutenant Colonel in the same corps. Happy in the testimonies of my own heart, honoured by your Countenance, and believing  myself in the way of acquiring glory in the defence of American liberty, what could i desire more?
                    i wish i had not reason to fear i have been deceived in the last respect, and that a stop is likely to be put to my Career, at a time when i most flattered myself with its prosperous Continuance—i am unhappy, and My advancement is the Cause of My unhappiness—such a torrent of jealousy has been let loose on that account as threatens to overwhelm me in ruin—i apprehend without your interposition there will be insuperable barriers to My being ever employed again in the line of My profession—and not to be employed, according to the prevailing ideas of My Country, is to be Ruined.
                    i am not so unreasonable, as to expect in violation of the rights of others to have my rank realized in any particular regiment—all i wish is to be employed according to the practice of all armies, or detachment, and in such other way as is compatible with the nature and circumstances of the station i am designated to fill.
                    i would not even wish to wound the feelings of a single officer, by having one put under me, in any service, who was my superior before my late promotion—but moderate as my pretensions are, it seems they cannot be admitted.
                    The Marquis de la fayette, the other day prayed brigadier general Knox, to give me the Command of the Artillery with his detachment—he was refused—he solicited him to give me the charge of those with one brigade—he was refused in like manner—it was proposed to avoid all disputes, that officers should be nominated under me who were originally my juniors—this also was rejected—the reasons of the refusal were such as must alwaïs operate—Hence i am to conclude I am not to expect to be employed, even in that way, to which i have the most unexceptionable claim; and if not in that way, what hope can i have in any other?
                    I appeal to your Excellency’s Candor whether a prospect like this must not be infinitely painful to an young man who ardently aspires to military honor, who has left his own Country, braved the hazards and inconveniences of a long Sea voyage in quest of it, and to be useful in a Cause, which he Considers as the Cause of humanity—who has seized with avidity every opportunity of manifesting his zeal, and who esteems every obstacle to more conspicuous displays of it as the greatest Misfortune that can befal him—you had only Consult your own breast in which all the nobler passions hold a distinguished preeminence to be fully sensible of the Mortifications, that must be endured in my circumstances by one who thinks he May without vanity pretend, he is no stranger to them—i know not what it may be in your power to do; but i rely on your justice, and past indulgence for me, that you will  not abandon me to a fate, which i dread more than death—the affairs of this Country are in the highest estimat⟨ion⟩ ⟨mutilated⟩—its notice is the best Credential a french-man can have at ⟨home⟩—its neglect will involve him in inextricable disgrace.
                    You Are the virtuous Wasington! i throw myself on your protection—decide my lot—pronounce upon an young man, who had rather not live, than live dishonored—but i have reason and justice on my side, and you are my judge—the summit of My wishes—all i ask is to be put upon such a footing, that I May have a solid prospect of being more than nominally an officer in your Excellency’s army. i have the honor to be with the Most affectionate attachment, and unfeigned respect Your Excellency’s Most obedient Servant
                    
                        The chevalier de Mauduit duplessis
                    
                